Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communication entered 10/03/2022 and 10/27/2022.
Priority
This application, Pub. No. US 2019/0011437 A1, published 01/10/2021, is a national stage of PCT/EP2016/081585, filed 12/16/2016, which claims priority to EP15201419.7, filed 12/18/2015.
Status of Claims
Claims 1 and 3-14 are currently pending.  Claims 7-9 have been amended, as set forth in Applicant’s amendment filed 08/04/2021.  Claims 1 and 3-9 have been amended, and Claim 2 has been cancelled, as set forth in Applicant’s amendment filed 10/03/2022.  Claims 10-14 are withdrawn from further consideration per election/restriction requirement mailed 01/09/2020.  Claims 1 and 3-9 are examined.
Information Disclosure Statement
The information disclosure statement, submitted on 10/03/2022, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 
Withdrawn Objections/Rejections
Any objection or rejection not reiterated herein has been withdrawn.
I.	The objection to and rejections of Claim 2 are moot in view of Applicant’s cancellation of the claim.
II.	The objections to Claims 1-9 are withdrawn in view of Applicant’s amendment of the claims.
III.	The rejection of Claims 3, 4 and 7-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of Applicant’s amendment.
IV.	The rejection of Claim 7-9 under 35 U.S.C. 103 as being unpatentable over Morrow et al., US 2008/0188007, published 08/07/2008, in view of Hermans et al., US 2010/0028341, published 02/04/2010, and further in view of either one of Thompson et al., WO 2016/008671 A1, published 01/01/2016 (IDS submitted 03/01/2019), or Thompson et al., US 2017/0160286, published 08/08/2017, which is a 371 filing of PCT/EP2015/063781, filed 06/18/2015, is withdrawn in view of Applicant’s statement pursuant to 35 U.S.C. 102(b)(2)(C) filed 10/27/2022, which statement establishes that U.S. Patent Application No. 16/063,171 and U S. Patent Application No. 15/325,647 (U.S. Publication No. 2017/0160286 A1) and PCT/EP2015/063781 (Publication No. WO 2016/008671 A1) were, not later than the effective filing date of the claimed invention in US. Patent Application No. 16/063,171, owned by Valitacell Limited. 

Specification
The use of the terms ATTO™, Alexa Fluor®, BODIPY®, Texas Red®, Oregon Green®, Cy2®, Cy3®, Cy3.5®, Cy5®, Cy5.5®, SNARF®, Hoechst®, YOYO™, TOTO®, which are a trade name or a mark used in commerce, have been noted in this application.  See, for example, page 9.  The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
This objection is maintained from the previous Office Action.

Claim Rejection - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that form the basis for the rejections under this section made in this Office action.
The following is a quotation of 35 U.S.C. 112(a):

(a)	IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention (“new matter”).
This rejection is necessitated by Applicant’s amendment.
At page 4 of the Remarks filed 10/03/2022, Applicants argues that:
Applicant has amended Claims 3 and 4 by replacing the term “a target antibody” with “the target molecule” to address an indefiniteness objection. 
No new matter is being added by way of this Amendment.


The Examiner respectfully disagrees because the specification as filed provides a broad definition of a target molecule as is or comprises a polyamino acid, such as a protein, polypeptide or peptide, oligosaccharide or nucleic acid, whereas the disclosure regarding the selective binding of a single chain antibody is limited to an antibody binding:

    PNG
    media_image1.png
    843
    1251
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    194
    1069
    media_image2.png
    Greyscale

See pages 2-3; Emphasis added.


As such, there appears to be no support in the specification as filed for a method in which 
a single domain antibody is capable of specifically binding to a hypervariable region molecule or constant region of a target molecule other than an antibody.

Applicant is reminded that MPEP § 2163.06 requires: 
I. TREATMENT OF NEW MATTER 
If new subject matter is added to the disclosure, whether it be in the abstract, the specification, or the drawings, the examiner should object to the introduction of new matter under 35 U.S.C. 132 or 251 as appropriate, and require applicant to cancel the new matter. If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph - written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). The examiner should still consider the subject matter added to the claim in making rejections based on prior art since the new matter rejection may be overcome by applicant. 
When the claims have not been amended, per se, but the specification has been amended to add new matter, a rejection of the claims under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, should be made whenever any of the claim limitations are affected by the added material. 
When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not “new matter” is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure.  Emphasis added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Morrow et al., US 2008/0188007, published 08/07/2008 (PTO-892 mailed 06/12/2020) in view of Hermans et al., US 2010/0028341, published 02/04/2010 (PTO-892 mailed 02/05/2021); and Bhatt et al., US 2008/0261235, published 10/23/2008 (IDS submitted 02/18/2020).
This rejection is modified from the previous Office action as necessitated by Applicant's amendment.
The claims, as recited in independent Claim 1, are drawn to: 

    PNG
    media_image3.png
    560
    1174
    media_image3.png
    Greyscale



Morrow et al., throughout the publication and, for example, in paragraphs [0020], [0021], [0032], [0038]-[0046], teach
incubating in a reaction chamber the liquid sample with a target molecule-binding probe comprising a single chain antibody conjugated to a fluorescent probe to provide a reaction mixture, wherein the single chain antibody is capable of binding selectively to the target molecule; 
assaying the reaction mixture in the reaction chamber for fluorescence polarization to detect a change in polarization between excitation and emission light; and 
correlating the change in polarization with the abundance of target molecule in the sample. 
However, Morrow et al. disclose the use of a single chain antibody instead of a single domain antibody. 

Hermans et al. teach single domain antibodies as an alternative to single chain antibodies for use as a fluorescent labeled binding reagent (paragraphs [1834]-[1836]). Preferably, for the Nanobodies and proteins of the invention, a PEG is used with a molecular weight of more than 5000, such as more than 10,000 and less than 200,000, such as less than 100,000; for example in the range of 20,000-80,000.  Another, usually less preferred modification comprises N-linked or O-linked glycosylation, usually as part of co-translational and/or post-translational modification, depending on the host cell used for expressing the Nanobody or polypeptide of the invention.  Yet another modification may comprise the introduction of one or more detectable labels or other signal-generating groups or moieties, depending on the intended use of the labelled Nanobody.  Suitable labels and techniques for attaching, using and detecting them will be clear to the skilled person, and for example include, but are not limited to, fluorescent labels).  The Office note that Nanobodies are a type of single domain antibody (specification, page 5, lines 22-25).
One of skill in the art would have an expectation of success in combining Morrow et al. and Hermans et al. because both references are drawn to the art of antibodies used in biological assays. 
Morrow et al. and Hermans et al. teach the limitations of Claim 1 but fail to disclose a lifetime of at least 4 ns. 
Bhatt et al. disclose the use of fluorescent molecules for fluorescent polarization having lifetimes of at least 4 ns (paragraph [0100], “For fluorescence polarization applications, the molecule should have an excited state lifetime in the range of 5 to 50 nanoseconds”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bhatt et al.’s teaching of an FP dye with a lifetime >4 ns with Morrow et al. and Hermans et al.’ teaching of fluorescence polarization methods because Morrow et al. and Hermans et al. disclose use of FP dyes that are generic with respect to the lifetime, and Bhatt et al. teach that FP dyes should have a fluorescence lifetime of 5 to 50 ns (para 100).  One of skill in the art would have a reasonable expectation of success in combining Bhatt et al. with Morrow et al. and Hermans et al. because all references are drawn to fluorescence polarization methods. 
Regarding Claims 3 and 4, the device of antibody of Morrow et al. and Hermans et al. (see Hermans et al., paragraph [0968], inter alia) meets all the structural limitations of the instant claim (a single domain antibody) and would therefore be capable of meeting the functional limitation capable of specifically binding to a hypervariable region of a target antibody or capable of specifically binding to a constant region of a target antibody. 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Morrow et al., US 2008/0188007, published 08/07/2008 (PTO-892 mailed 06/12/2020) in view of Hermans et al., US 2010/0028341, published 02/04/2010 (PTO-892 mailed 02/05/2021); and Bhatt et al., US 2008/0261235, published 10/23/2008 (IDS submitted 02/18/2020) as applied to Claim 1, and further in view of Chen et al., Food Add. & Contmt., 2014, vol. 31, pp. 1959-1967 (IDS submitted 06/15/2018), in light of Molecular Devices Brochure, downloaded 5/21/2020 (PTO-892 mailed 06/12/2020). 
This rejection is modified from the previous Office action as necessitated by Applicant's amendment.
Morrow et al., Hermans et al. and Bhatt et al. disclose the limitations of Claim 1.  Moreover, Morrow et al. and Hermans et al. disclose determining the abundance of at least one target molecule in a plurality of liquid samples. 
However, Morrow et al., Hermans et al. and Bhatt et al. fail to disclose performing the analysis in a well of a microtiter plate. 
Chen et al. disclose performing fluorescence polarization assays in a SpectraMax M5 (p. 1960 “Apparatus and Buffers”), which is a fluorescence polarization plate reader as evidenced by Molecular Devices Brochure (p 3, SpectraMax M series, “Endpoint, kinetic, spectral and well-scanning”).
It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to combine Chen et al.’s method of microplate analysis with Morrow et al., Hermans et al. and Bhatt et al.’s method of fluorescence polarization measurements because Morrow et al. disclose use of a fluorescence polarization reader (paragraphs [0076] and [0077]) that is generic with respect to which reader and Chen et al. discloses use of a SpectraMax for performing fluorescence polarization assays. 
One of skill in the art would have a reasonable expectation of success in combining Chen et al.’s reader with Morrow et al. because both are drawn to the art of fluorescence 
polarization assays.

Claim 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Morrow et al., US 2008/0188007, published 08/07/2008 (PTO-892 mailed 06/12/2020) in view of Hermans et al., US 2010/0028341, published 02/04/2010 (PTO-892 mailed 02/05/2021); and Bhatt et al., US 2008/0261235, published 10/23/2008 (IDS submitted 02/18/2020) as applied to Claim 1, and further in view of Sayoko et al., JP 2005337805, published 12/08/2005 (IDS submitted 03/01/2019), Machine translation of JP2005337805 (English Translation of the Disclosure), obtained via Dialog on 07/11/2019 at [https://dialog.proquest.com/professional/japanpatentsft/docview/1390751074/16B46B58CBE203E90EE/2?] (9 pages) (Year: 2005) (PTO-892 mailed 07/01/2022), and English Machine Translation provided by Google Patents, retrieved from https://patents.google.com/ (2005), (5 pages) (Year: 2005) attached to the instant Office Action (PTO-892 mailed 07/01/2022).   
The citations of Sayoko et al. below refer to the text of the Google Patents translation.
This rejection is modified from the previous Office action as necessitated by Applicant's amendment.
Morrow et al., Hermans et al. and Bhatt et al. teach the limitations of Claim 1 but fail to disclose performing the analysis in a well of a microtiter plate and the liquid sample comprising a cell culture. 
At page 1, last five paragraphs, Sayoko et al. teach a method for direct measuring a concentration of an antibody or an antigen in cell culture supernatants accurately and quickly with high reproducibility, which method can be applied to an automatic analyzer, and which method can be used to calculate physical quantities such as the number and size of molecules.  Sayoko et al. further teach methods for measuring the concentration of an antibody or antigen in a liquid sample, which methods comprise the steps of incubating sample in a well with labeled antibody-binding probe, such as Rhodamine Green or ALEXA® fluorescent dye labeled protein A (a generic antibody binding protein conjugated dye).  See especially the abstract and page 2.  Sayoko et al. teach performing the assay in the wells of a multiwell plate wherein a sample is a cell culture.  See especially page 3, paragraph 4, and page 4, paragraph 5.  Sayoko et al. further teach performing a fluorescence polarization assay on the mixture to detect change in polarization between excitation and emission light (see, for example, page 2, last six paragraphs).
It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used a well of a microtiter plate performing the analysis of the liquid sample comprising a cell culture, taught by Sayoko et al., in the method, taught by combination of Morrow et al., Hermans et al. and Bhatt et al.
One of ordinary skill in the art would have been motivated to have made and used a well of a microtiter plate performing the analysis of the liquid sample comprising a cell culture, taught by Sayoko et al., in the method, taught by combination of Morrow et al., Hermans et al. and Bhatt et al., because it would be desirable to directly measure a concentration of an antibody or an antigen in cell culture supernatants accurately and quickly with high reproducibility by an automatic analyzer.  
One of ordinary skill in the art would have had a reasonable expectation of success in combining Sayoko et al. with Morrow et al., Hermans et al. and Bhatt et al., because the methods are all drawn to the art of fluorescence polarization measurement involving antibody target binding.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1 and 3-9 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1 and 15-17 of copending Application No. 15/325,647 (‘647 application), Pub. No. US 2017/0160286, published 08/08/2017 (PTO-892 mailed 06/12/2020), in view of Morrow et al., US 2008/0188007, published 08/07/2008 (PTO-892 mailed 06/12/2020), Hermans et al., US 2010/0028341, published 02/04/2010 (PTO-892 mailed 02/05/2021); and Yao et al., Pub. No. US 2010/0144061, published 06/10/2010 (IDS submitted 02/18/2020).
This rejection is modified from the previous Office action as necessitated by Applicant's amendment.
‘647 application claims:

    PNG
    media_image4.png
    259
    866
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    182
    857
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    318
    1054
    media_image6.png
    Greyscale



Although the copending ‘647 application recites a method substantially as claimed, the copending application fails to recite a single domain antibody.
Yao et al. teach, in paragraph [0040], it was known in the art, when using labeled detection reagent for detecting/binding antibody, that protein A, protein G or anti-IgG could be used interchangeably for detection of IgG antibodies.  The teachings of Morrow et al. and Hermans et al. are discussed above and incorporated herein in its entirety.  Morrow et al., in paragraphs [0006] and [0007], further teach the use of antibodies and their fragments as labeled detection reagents.
It would have been prima facie obvious, before the effective filing date of the 
claimed invention, for one of ordinary skill in the art to have modified the copending application in order to rely on the single domain antibody as the target molecule binding probe by way of a simple substitution of one target antibody binding molecule for another, because it was well known by those of ordinary skill that antibodies and their fragments as labeled detection reagents could be used in place of protein G that binds and detects other antibodies.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 10/03/2022 have been fully considered but they are not persuasive.
Claim Rejections - 35 USC § 103
Claims 1, 3 and 4
At pages 4-5 of the Remarks, Applicant argues that:

    PNG
    media_image7.png
    352
    1171
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    244
    1130
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    300
    1176
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    190
    1174
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    349
    1182
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    241
    1160
    media_image12.png
    Greyscale

Emphasis in the original.


The Examiner respectfully disagrees for the following reasons.  
First, as a general matter, Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, Applicant asserts that Morrow et al. and Hermans et al. do not teach that a fluorescent probe has a lifetime of at least 4 ns. However, Bhatt et al. was relied on for this teaching.   
Second, contrary to Applicant’s allegation, as indicated in the 103 rejection above, combination of Morrow et al., Hermans et al. and Bhatt et al. teach all limitations of Claims 1, 3 and 4.  Notably, open-ended claim language “at least 4 ns” reads on the range of “5 to 50 nanoseconds” taught by Bhatt et al. 
Third, as indicated in the 103 rejection above, Hermans et al. teach single domain antibodies as an alternative to single chain antibodies for use as a fluorescent labeled binding reagent (paragraphs [1834]-[1836]).  Preferably, for the Nanobodies and proteins of the invention, a PEG is used with a molecular weight of more than 5000, such as more than 10,000 and less than 200,000, such as less than 100,000; for example in the range of 20,000-80,000.  Another, usually less preferred modification comprises N-linked or O-linked glycosylation, usually as part of co-translational and/or post-translational modification, depending on the host cell used for expressing the Nanobody or polypeptide of the invention.  Yet another modification may comprise the introduction of one or more detectable labels or other signal-generating groups or moieties, depending on the intended use of the labelled Nanobody.  Suitable labels and techniques for attaching, using and detecting them will be clear to the skilled person, and for example include, but are not limited to, fluorescent labels).  The Examiner notes that Nanobodies are a type of single domain antibody (specification, page 5, lines 22-25).  Therefore, one of skill in the art would have an expectation of success in combining Morrow et al. and Hermans et al. because both references are drawn to the art of antibodies used in biological assays. 
Fourth, as evidenced by Harmsen et al. “Properties, production, and applications of camelid single-domain antibody fragments,” Appl Microbiol Biotechnol., 2007, vol. 77, No 1, pp. 13-22 (PTO-892 mailed 12/10/2021), one of skill in the art would have known that single domain antibodies have many advantages for biotechnological applications as compared to conventional antibody fragments, such as single chain antibodies:

    PNG
    media_image13.png
    555
    841
    media_image13.png
    Greyscale
 Emphasis added.


    PNG
    media_image14.png
    505
    1737
    media_image14.png
    Greyscale
 


Fifth, Applicant is reminded that, according to MPEP § 716.01(c), Attorney’s argument regarding unexpected beneficial results cannot take the place of evidence:
“The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.”  Emphasis added.


Notably, as indicated in the previous Office Action, the declaration by the named inventor Jerry Clifford Ph.D. under 37 CFR 1.132 filed 06/09/2022 regarding the same “unexpected beneficial results” argument, is insufficient to overcome the 103 rejection, 
because Declarant’s opinion is unsupported by objective factual evidence.
Claims 5 and 6
At pages 9-10 of the Remarks, Applicant argues that:

    PNG
    media_image15.png
    251
    1170
    media_image15.png
    Greyscale



    PNG
    media_image16.png
    138
    1140
    media_image16.png
    Greyscale



    PNG
    media_image17.png
    173
    1059
    media_image17.png
    Greyscale

Emphasis in the original.


The Examiner respectfully disagrees for the following reasons.  
First, Applicant is reminded that, according to MPEP § 2124, in some circumstances a factual reference need not antedate the filing date: 
2124 Exception to the Rule That the Reference Must be Prior Art
IN SOME CIRCUMSTANCES A FACTUAL REFERENCE NEED NOT ANTEDATE THE FILING DATE
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.


Here, Molecular Devices Brochure (p 3, SpectraMax M series, “Endpoint, kinetic, spectral and well-scanning”) was cited to show a universal fact that a SpectraMax M5 (p. 1960 “Apparatus and Buffers”), disclosed by Chen et al., is a fluorescence polarization 
plate reader.
Second, Morrow et al., Hermans et al. and Bhatt et al. are not deficient in their rejection of Claim 1.  
Third, Chen et al. reference was relied on for rejection of Claims 5 and 6, and not Claim 1.  
Claims 5-9
At pages 11-12 of the Remarks, Applicant argues that:

    PNG
    media_image18.png
    194
    1111
    media_image18.png
    Greyscale



    PNG
    media_image19.png
    404
    1124
    media_image19.png
    Greyscale

Emphasis added.


The Examiner respectfully disagrees for the following reasons.  
First, Applicant is reminded that, according to MPEP § 716.01(c), Attorney’s argument regarding inoperability of the prior art cannot take the place of evidence:
“The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.”  Emphasis added.


Second, as indicated in the 103 rejection above, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used a well of a microtiter plate performing the analysis of the liquid sample comprising a cell culture, taught by Sayoko et al., in the method, taught by combination of Morrow et al., Hermans et al. and Bhatt et al., because it would be desirable to directly measure a concentration of an antibody or an antigen in cell culture supernatants accurately and quickly with high reproducibility by an automatic analyzer.  Moreover, one of ordinary skill in the art would have had a reasonable expectation of success in combining Sayoko et al. with Morrow et al., Hermans et al. and Bhatt et al., because the methods are all drawn to the art of fluorescence polarization measurement involving antibody target binding.

Double Patenting
At page 12 of the Remarks, Applicant argues that:

    PNG
    media_image20.png
    292
    1179
    media_image20.png
    Greyscale



The Examiner respectfully disagrees for the following reasons
First, Applicant misconstrues the rejection, which provisionally rejects Claims 1 and 3-9 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1 and 15-17 of copending Application No. 15/325,647 (‘647 application), which publication is Thompson et al., Pub. No. US 2017/0160286, published 08/08/2017, in view of Morrow et al., Hermans et al., and Yao et al.
Second, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the copending application in order to rely on the single domain antibody as the target molecule binding probe by way of a simple substitution of one target antibody binding molecule for another, because it was well known by those of ordinary skill that antibodies and their fragments as labeled detection reagents could be used in place of protein G that binds and detects other antibodies.
Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1678